United States Securities and Exchange Commission Division of Corporation Finance 100 F Street, N.E. Washington, DC20549 Attention: Inessa Kessman December 20, 2007 Re: Central European Media Enterprises Ltd. (the “Company”) Form 10-K for the fiscal year ended December 31, 2006 Filed March 1, 2007 Forms 10-Q for the fiscal quarters ended September 30, 2007 File No. 0-24796 Dear Ms. Kessman: Pursuant to my telephone conversation with you on December 19, 2007, this letter is to confirm that the Company expects to respond to the Staff’s comment letter dated December 18, 2007 by January 31, 2008. If you have any questions, please call the undersigned at Yours sincerely, /s/ Dave Sturgeon Dave Sturgeon Group Financial Controller cc: Kyle Moffatt, US Securities and Exchange Commission Larry Spirgel, US Securities and Exchange Commission Daniel Penn, Central European Media Enterprises Ltd. Graham Richardson, Deloitte & Touche LLP Robert L. Kohl, Katten Muchin Rosenman LLP
